Filed 1/23/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 7

Shane Jarvis,                                                   Appellant
      v.
North Dakota Workforce Safety and Insurance,                     Appellee

                                No. 20190218

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Bruce A. Romanick, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Chief Justice.

Shane S. Jarvis, self-represented, Buffalo, WY, appellant.

Jacqueline S. Anderson, Special Assistant Attorney General, Fargo, ND, for
appellee.
                                Jarvis v. WSI
                                No. 20190218

Jensen, Chief Justice.

[¶1] Shane Jarvis appeals the district court’s judgment dismissing his appeal
from the decision of an administrative law judge. The district court dismissed
the appeal after finding the appeal was untimely. We affirm.

                                        I

[¶2] On May 3, 2016, Workforce Safety and Insurance (WSI) issued an order
discontinuing Jarvis’ partial disability benefits. On March 2, 2018, WSI issued
a second order denying liability for Jarvis’ lumbar condition as well as any
mental or psychological condition, including depression, anxiety, and post-
traumatic stress disorder. Jarvis requested a hearing on the orders and the
two proceedings were consolidated for hearing before an administrative law
judge. The administrative law judge affirmed WSI’s orders on December 31,
2018.

[¶3] In March of 2019, Jarvis sent documents seeking to appeal the December
31, 2018, decision of the administrative law judge to both the administrative
law judge and counsel for WSI. In April of 2019, this Court received from
Jarvis documents seeking to appeal the December 31, 2018, decision of the
administrative law judge. On April 17, 2019, an appeal from the December 31,
2018, decision of the administrative law judge was filed with the district court.

[¶4] On June 11, 2019, the district court dismissed Jarvis’ appeal from the
December 31, 2018, decision of the administrative law judge. The district court
dismissed the appeal after finding the appeal, filed with the district court on
April 17, 2019, was untimely because it was not filed with the district court
within thirty days after notice of the December 31, 2018, decision of the
administrative law judge as required by N.D.C.C. § 28-32-42.




                                       1
                                       II

[¶5] An appeal to a district court from a post-hearing administrative order is
governed by N.D.C.C. ch. 65-10 and N.D.C.C. ch. 28-32. N.D.C.C. § 65-01-
16(9); N.D.C.C. § 65-10-01. An appeal from a final administrative decision to
the district court must be taken within thirty days after notice of the
appealable order has been given. N.D.C.C. § 28-32-42(1). Failure to satisfy
the statutory requirements for initiating an appeal to the district court from
an administrative decision prevents the district court from obtaining subject
matter jurisdiction over the appeal. Benson v. Workforce Safety & Ins., 2003
ND 93, ¶ 6, 672 N.W.2d 640.

[¶6] Jarvis’ appeal was required to be filed with the district court within
thirty days of notice of the December 31, 2018, administrative law judge’s
decision. He filed his appeal with the district court on April 17, 2019, more
than thirty days after the administrative law judge had issued a decision. The
appeal was untimely and the district court correctly dismissed the appeal for
lack of subject matter jurisdiction. We affirm the judgment of the district court
dismissing Jarvis’ appeal for lack of subject matter jurisdiction.

[¶7] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       2